Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00217-CR

                                      Dario CORRAL,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the 218th Judicial District Court, Frio County, Texas
                             Trial Court No. 10-07-00078-CRF
                        Honorable Donna S. Rayes, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED May 29, 2013.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice